DALLAS, Circuit Judge.
I have considered, in the light of the arguments of counsel and the cases cited by them, the objections and traverse filed yesterday to the returns upon these writs. It is, I think, desirable that a decision should be promptly made, and therefore 1 will not postpone it by awaiting opportunity to reduce my views to writing. I am clearly of opinion that congress has, without exceeding its constitutional power, vested in certain officers, exclusive of the courts, the final authority to determine whether a person, not a citizen or inhabitant of the United States, shall be excluded from admission to this country. Israel Goldstein is, admittedly, an alien. Therefore the jurisdiction which has been exercised in his case was rightfully assumed, and the proceedings which ensued are not subject to review by this court upon habeas corpus or otherwise. The writs of habeas corpus are, for this reason, discharged.